Citation Nr: 0334415	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
indirect inguinal hernia and herniorrhaphy.  

2.  Entitlement to service connection for brain damage.  

3.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance, or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of an indirect inguinal hernia and herniorrhaphy.  
The RO also denied entitlement to service connection for 
brain damage and a special monthly pension.  


FINDINGS OF FACT

1.  In an April 1997 decision, the RO denied service 
connection for residuals of an indirect inguinal hernia and 
herniorrhaphy, and the veteran did not appeal that 
determination.  In June 2001, he filed his current 
application to reopen the claim for service connection.  

2.  The evidence received since the April 1997 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
April 1997 RO decision, and the claim for service connection 
for residuals of an indirect inguinal hernia and 
herniorrhaphy is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in October 2001.  The letter 
provided the veteran with approximately 60 days to respond.  
The law requires that the veteran be afforded one year to 
respond.  38 U.S.C.A. § 5103(b); Paralyzed Veterans of 
America v. Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  
However, the veteran acted in a way that showed he did not 
feel constrained by the 60 day limit.  He submitted evidence 
as late as March 2003, more than one year after the VCAA 
notice.

The requirements of the VCAA have been met by the RO.  Under 
the VCAA, VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A(b).  As is discussed in the 
remand section of this decision, there may be outstanding 
treatment records.  However, these treatment records pertain 
to the veteran's rehabilitation following an auto accident.  
There has been no suggestion that these records pertain to 
the claimed hernia or herniorrhaphy.  Therefore, those 
records are not relevant to the instant claim.  There are no 
other known and relevant records that remain outstanding.  

The veteran has not been afforded an examination, but such an 
examination is not warranted unless he submits new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2003).

The veteran's claim for service connection for residuals of 
an indirect inguinal hernia and herniorrhaphy was previously 
denied by the RO in an April 1997 rating decision.  The 
veteran was notified of that decision, but did not appeal.  
That decision represents the last final decision of that 
issue on any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 
Vet. App. 273 (1996).  

The veteran filed an application to reopen his claim in June 
2001.  Therefore, his application to reopen this claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (2002).  The Board notes that the VA 
Secretary has specifically provided that the amendments to 38 
C.F.R. § 3.156 will be applicable to all claims filed on or 
after August 29, 2001.  As a result, the amended regulatory 
provisions governing new and material evidence are not 
applicable to the veteran's claim to reopen.  

Once an RO decision becomes final, the claim can be reopened 
only with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156.  See also Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2003); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

In this case, evidence of record at the time of the April 
1997 RO decision included the veteran's service medical 
records which reflected that the veteran had a history of an 
undescended testicle prior to enlistment.  He underwent a 
right orchiectomy and indirect hernia repair.  It was noted 
that the post-operative course was uneventful.  On service 
discharge examination in December 1964 no pertinent 
abnormalities were noted.  

Also of record at the time of the April 1997 decision were 
private medical records that contained no clinical findings 
related to residuals of an indirect inguinal hernia and 
herniorrhaphy.  

At the time of the April 1997 RO decision, the report of an 
October 1996 VA examination was considered.  It was noted 
that the veteran had a history of herniorrhaphy during 
service and removal of his right testicle.  The veteran 
reported an inability to father children as a result of the 
surgery; however, no other residuals were reported or 
clinically demonstrated on examination.  

The RO determined that although there was evidence of 
treatment during service for an indirect inguinal hernia and 
herniorrhaphy, no permanent residual or chronic disability 
was shown by the competent evidence of record.  

Evidence submitted since the April 1997 RO decision includes 
a December 2001 statement from the veteran in which he 
related that he began experiencing pain while on active duty 
after carrying heavy items.  He indicated that he underwent 
the surgery during service in order to alleviate the pain.  
He maintained that service connection was warranted for 
residuals of an indirect inguinal hernia and herniorrhaphy.  

The remainder of the evidence received since the final 1997 
decision contains no finding referable to the claimed 
disability.

The vetran's contentions are cumulative.  The record already 
contained evidence of in-service complaints and treatment.  
The RO had previously considered the contention that the 
disability was service connected.  Therefore, his statement 
is not new.

The remainder of the evidence added to the record since the 
1997 decision contains no findings referable to residuals of 
an indirect hernia or herniorrhaphy.  Therefore, it is not 
probative of his claim, and cannot be considered material.

In the absence of new and material evidence the claim is not 
reopened.  


ORDER

New and material evidence not having been received; the claim 
for service connection for residuals of an indirect inguinal 
hernia and herniorrhaphy is not reopened and remains denied.  


REMAND

Under the applicable criteria, a veteran of a period of war 
who is permanently and totally disabled, and who is in need 
of regular aid and attendance or is housebound, is entitled 
to an increased rate of pension.  38 U.S.C.A. § 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2003).  

The criteria for determining need for aid and attendance are 
contained in 38 C.F.R. § 3.352(a) (2003).  The criteria are 
as follows:

Basic criteria for regular aid and 
attendance and permanently bedridden. The 
following will be accorded consideration 
in determining the need for regular aid 
and attendance (§ 3.351(c)(3): inability 
of claimant to dress or undress himself 
(herself), or to keep himself (herself) 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. "Bedridden" will be a 
proper basis for the determination. For 
the purpose of this paragraph "bedridden" 
will be that condition which, through its 
essential character, actually requires 
that the claimant remain in bed. The fact 
that claimant has voluntarily taken to 
bed or that a physician has prescribed 
rest in bed for the greater or lesser 
part of the day to promote convalescence 
or cure will not suffice. It is not 
required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made. The particular 
personal functions which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole. It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need. Determinations that the veteran is 
so helpless, as to be in need of regular 
aid and attendance will not be based 
solely upon an opinion that the 
claimant's condition is such as would 
require him or her to be in bed. They 
must be based on the actual requirement 
of personal assistance from others. 
38 C.F.R. § 3.352(a).

In order to establish entitlement to benefits on the basis of 
the need for aid and attendance, at least one of the criteria 
in § 3.352(a) must be met. Turco v. Brown, 9 Vet. App. 222 
(1996). 

The veteran has submitted the report of an examination for 
housebound status or need for aid and attendance, which was 
received in July 2001.  The examiner noted a diagnosis of 
traumatic brain injury and indicated that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.  There was no indication of 
whether the veteran met any of the criteria of 38 C.F.R. 
§ 3.352(a).

The name of the examiner who conducted the July 2001 
examination is not legible.  However, the medical facility 
was noted to be "Health South Morgantown WV."  This is 
apparently a reference to Healthsouth Mountain View Regional 
Hospital (Healthsouth).  The claims folder contains no 
records from this facility subsequent to February 1996.

The report of his discharge from Healthsouth shows that he 
was to receive follow up through the Mon County Health 
Department.  The claims folder does not contain these 
records.

The veteran has also submitted a copy of an application for 
parking for a person with disability dated in June 2000.  The 
application was signed by a physician at Mountainstate 
Orthopedic Associates, Inc., who certified that the veteran 
was his patient.  There are no treatment records in the 
claims folder from this facility.

With regard to the veteran's claim for service connection for 
brain damage, the Board notes that an April 1963 service 
medical record shows that the veteran was seen with 
complaints of severe headaches and had recently been involved 
in a motor vehicle accident.  It was noted that he had a 
brain wave test for concussion and the findings reflected 
definite brain damage.  The December 1964 service discharge 
examination reflected no pertinent abnormalities or positive 
clinical findings.  The veteran claims that his traumatic 
brain injury in 1996 was made worse by the existing service-
related brain damage.  In this regard, it is noted that a 
comprehensive VA examination in connection with the claim for 
service connection for brain damage has not been conducted.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds 
that with regard to the claim for service connection for 
brain damage, the criteria for an examination are met.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all necessary 
steps to obtain records of the veteran's 
treatment from Healthsouth, the Mon 
County Health Department, and 
Mountainstate Orthopedic Associates since 
February 1996.

2.  The veteran should be afforded an 
examination for housebound status or 
permanent need for regular aid and 
attendance.  The examiner should report 
whether the veteran is bedridden, able to 
dress or undress, keep himself ordinarily 
clean and presentable, feed himself, 
attend to the wants of nature, or protect 
himself from the hazards incident to his 
environment.  The examiner should also 
note whether there is frequent need for 
adjustment of orthopedic appliances or 
prostheses. In addition the examiner 
should comment on the veteran's ability 
to leave his home or its immediate 
surroundings.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  The veteran should be afforded a 
neurology examination to determine the 
etiology of any current brain damage.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Based on a 
review of the claims folder, the examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
more) that any current brain damage is 
related to the motor vehicle accident and 
brain damage identified in service.  The 
examiner should also consider the degree, 
if any, to which such disability may have 
aggravated the veteran's current 
traumatic brain injury as a result of the 
1996 motor vehicle accident.  The 
examiner should specifically comment on 
any existing relationship between the 
brain damage incident during service and 
the current traumatic brain injury.  

4.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



